DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/271,280 filed on 2/25/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Suzuki (US 2006/0006834).

Regarding claim 1, Suzuki teaches:
A controller for AC rotary electric machine (Fig. 1 motor controller 1) that controls an AC rotary electric machine (motor 3) which is provided with n-phase windings (n is a natural number of greater than or equal to two) (phases u, v, w), the controller for AC rotary electric machine comprising: 
an inverter (inverter 4) that is provided with the n sets of a series circuit ([0030]: 3 sets 21a and 21d, 21b and 21e, 21c and 21f) where a positive electrode side switching device connected to positive electrode side (21a, 21b, 21c) of a DC power source (DC power supply 35) and a negative electrode side switching device connected to negative electrode side (21d, 21e, 21f) of the DC power source are connected in series and where a connection node of series connection is connected to the winding of the corresponding phase ([0030]: 23u, 23v, 23w connected to respective winding of the phases), corresponding to respective phase of the n-phase; 
a midpoint potential detection circuit (43) that detects a midpoint potential which is a potential of the connection node of series connection in the series circuit of each phase ([0038]: 43 receives output voltage waveforms of the U, V, W phases; Fig. 1 shows measured voltages of midpoint nodes 23u, 23v, 23w as U Phase Output Voltage Waveform, V Phase Output Voltage Waveform, W Phase Output Voltage Waveform and input into 43); and
 a control circuit that controls on/off of the switching devices ([0024]: a microcomputer 2 outputs the gate ON/OFF signals; [0028]-[0029]: ON/OFF), based on command on- duties calculated from voltage commands, or the voltage commands ([0027]: Vu*, Vv*, Vw* computed to a computation section 12 for a DUTY instruction value; [0025]-[0026]: phase command values Vu*, Vv*, Vw*), 
wherein the control circuit detects an actual on-duty of the switching device, based on a detection value of the midpoint potential ([0027]-[0028] and [0038]: 43 receives output voltage waveforms of the U, V, W phases, which are formed to be measurable and 43 measures time from the rising to falling of the output waveforms, thereby measuring ON times ton_u, ton_v, ton_w), 
calculates an on-duty error based on a difference between the command on-duty and the actual on-duty ([0037]: Δx= αx-ϒx; computation section 13 computes a difference value, Delta x, between the DUTY instruction value, alpha x, before correction and the actual DUTY value, gamma x), and 
corrects the voltage command or the command on-duty based on the on-duty error ([0037]: then, based on the difference value, DELTA x, the third computation section 13 determines a new dead time compensation amount, thus voltage command corrected based on error Delta x and [0028]: the third computation section 13 executes correction).  

Regarding claim 2, Suzuki teaches:
 The controller for AC rotary electric machine according to claim 1, further comprising a current detection circuit (7u, 7v,7w) that detects a winding current which flows into the winding of each phase ([0024]: Iu, Iv, Iw and Fig. 1),
 wherein the control circuit learns a duty error characteristic ([0036]:  the third computation section 13 sends the corrected DUTY instruction values, alpha u', alpha v', alpha w' to the PWM output section 14) that represents a relationship between the winding current and the on-duty error, based on a detection value of the winding current and the on-duty error (both on-duty error delta x and phase currents input into 13), 
calculates the on-duty error corresponding to the detection value of the winding current, by referring to the learned duty error characteristics (Fig. 1 shows delta x is calculated based on winding current and referring to the alpha x’ values), and 
corrects the voltage command or the command on-duty, based on the calculated on-duty error ([0037]: then, based on the difference value, DELTA x, the third computation section 13 determines a new dead time compensation amount, thus voltage command corrected based on error Delta x).  

Regarding claim 4, Suzuki teaches:
 The controller for AC rotary electric machine according to claim 2, wherein when learning the duty error characteristics ([0036]:  the third computation section 13 sends the corrected DUTY instruction values, alpha u', alpha v', alpha w' to the PWM output section 14), the control circuit uses the detection value of the winding current (Iu, Iv, Iw and both on-duty error delta x and phase currents input into 13 ) corresponding to a timing when the actual on-duty is detected ([0038]: 43 measures time from the rising to falling of the output waveforms, thereby measuring ON times ton_u, ton_v, ton_w).  

Regarding claim 5, Suzuki teaches:
 The controller for AC rotary electric machine according to claim 2, wherein the control circuit uses, as the detection value of the winding current used for learning of the duty error characteristics ([0036]:  the third computation section 13 sends the corrected DUTY instruction values, alpha u', alpha v', alpha w' to the PWM output section 14), a current value obtained by performing a fixed coordinate conversion (Iu, Iv, Iw ) and a two-phase/three-phase conversion to dq-axis current commands on a dq-axis rotating coordinate system (computation section 11 receives current command value Iq* and Iu, Iv, Iw) based on a magnetic pole position (rotation angle Ө) corresponding to a timing when the actual on-duty is detected ([0038]: timer measurement module 43 measures time from rising to falling, thereby measuring ON times ton_u, ton_v, ton_w).  

Regarding claim 8, Suzuki teaches:
 The controller for AC rotary electric machine according to claim 2, wherein the control circuit uses, as the detection value of the winding current used for learning of the duty error characteristics ([0036]:  the third computation section 13 sends the corrected DUTY instruction values, alpha u', alpha v', alpha w' to the PWM output section 14), a current value obtained by performing a fixed coordinate conversion (Iu, Iv, Iw ) and a two-phase/three-phase conversion to dq-axis current commands on a dq-axis rotating coordinate system (computation section 11 receives current command value Iq* and Iu, Iv, Iw) based on a magnetic pole position (rotation angle Ө) corresponding to a timing when the switching device is actually turned on and off based on the voltage command after correction or the command on-duty after correction ([0028]-[0034]).  

Regarding claim 10, Suzuki teaches:
The controller for AC rotary electric machine according claim 2, wherein the control circuit divides time in a plurality of periods (Fig. 4 shows a plurality of periods); sets, to each period, one phase of which the winding current becomes positive, and one phase of which the winding current becomes negative (Fig. 4 shows a phase which a winding current becomes positive and one phase is negative); about two phases which is set in each period, detects the actual on-duty based on the detection value of the midpoint potential  ([0038]: 43 receives output voltage waveforms of the U, V, W phases; Fig. 1 shows measured voltages of midpoint nodes 23u, 23v, 23w as U Phase Output Voltage Waveform, V Phase Output Voltage Waveform, W Phase Output Voltage Waveform and input into 43), calculates the on-duty error based on the difference between the command on-duty and the actual on-duty ([0025]-[0026]: phase command values Vu*, Vv*, Vw* and computation 13 inputs both the commanded and the actual potential to define); and updates a learning value of the duty error characteristics based on the detection value of the winding current and the on-duty error  ([0036]:  the third computation section 13 sends the corrected DUTY instruction values, alpha u', alpha v', alpha w' to the PWM output section 14).  

Regarding claim 11, Suzuki teaches:
The controller for AC rotary electric machine according to claim 1, wherein the midpoint potential detection circuit is a circuit which turns on or turns off an output signal ([0023]-[0024] and [0028]-[0031]), according to whether the midpoint potential is larger or smaller than a potential threshold value ([0038]: 43 receives output voltage waveforms of the U, V, W phases; Fig. 1 shows measured voltages of midpoint nodes 23u, 23v, 23w and [0025]-[0026]: phase command values Vu*, Vv*, Vw* and computation 13 inputs both the commanded and the actual potential to define whether the measured voltage of midpoint nodes are greater or smaller than the commanded ones).  

Regarding claim 12, Suzuki teaches:
 The controller for AC rotary electric machine according claim 1, wherein the control circuit detects the actual on-duty, based on a time point when the midpoint potential becomes larger than a potential threshold value, and a time point when the midpoint potential becomes smaller than the potential threshold value ([0038]: 43 receives output voltage waveforms of the U, V, W phases; Fig. 1 shows measured voltages of midpoint nodes 23u, 23v, 23w and [0025]-[0026]: phase command values Vu*, Vv*, Vw* and computation 13 inputs both the commanded and the actual potential to define whether the measured voltage of midpoint nodes are greater or smaller than the commanded ones).   

Regarding claim 13, Suzuki teaches:
The controller for AC rotary electric machine according claim 1, wherein about each phase, the control circuit turns on the positive electrode side switching device and the negative electrode side switching device alternately ([0003]: alternately turning on and off the high side and the low side switching devices), while interposing a dead time ([0010]);
 about each phase, the control circuit sets an on driving period of the positive electrode side switching device so as to be shorter than an ON driving period corresponding to the command on-duty, by the dead time ([0010]: preventing arm short circuit in each switching element by setting dead time in the gate ON/OFF signal, thereby setting the positive side switching device to be shorter); and sets an off driving period of the negative electrode side switching device so as to be longer than an ON driving period corresponding to the command on-duty, by the dead time ([0010]).  

Regarding claim 14, Suzuki teaches:
 The controller for AC rotary electric machine according to claim 13, wherein about each phase, the control circuit generates a PWM signal which is turned on and off at the command on-duty ([0029]); turns off the negative electrode side switching device, when the PWM signal becomes on ([0010]) ; turns on the positive electrode side switching device, when the dead time elapses after the PWM signal becomes on ([0010]: dead time set in the gate ON/OFF); turns off the positive electrode side switching device, when the PWM signal becomes off, and turns off the negative electrode side switching device, when the dead time elapses after the PWM signal becomes off ([0010]: ON/OFF set in the gate signal to turn off and on the switching element for preventing arm short circuit in each switch).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2006/0006834) in view of Senga (US 2005/0105569).

Regarding claim 3, Suzuki teaches in para 0025 the computation section 11 executing current control based on current command and detected current.
Suzuki doesn’t explicitly teach wherein the control circuit approximates the duty error characteristics at which the winding current is positive, and the duty error characteristics at which the winding current is negative, by a linear function, and 
learns by changing coefficients of the linear function.  
	However, Senga teaches:
wherein the control circuit approximates the duty error characteristics at which the winding current is positive (Fig. 6A and para 0097 states error which duty characteristic is shown in Fig. 6A AND Figs. 3-5 with para 0094 show output current varying), and the duty error characteristics at which the winding current is negative (since domain and range is from negative infinity to positive infinity, when the current is negative the output current would vary),  by a linear function (Fig. 6A shows a linear function for approximating the values), and 
learns by changing coefficients of the linear function (Fig. 6A shows the linear function where the values change coefficient; Fig. 16 and [0136] mentions coefficient varying).
Given the teaching of Senga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the control circuit of Suzuki with duty error characteristics at which the winding current is positive and negative by a linear function and wherein the control circuit learns by changing coefficients of the linear function in order to calculate the error characteristic with respect to the current varying. 

Regarding claim 6, Suzuki doesn’t explicitly teach:
wherein the control circuit updates a learning value of the duty error characteristics, when an absolute value of the detection value of the winding current is greater than or equal to a preliminarily set current threshold, and
 does not update the learning value of the duty error characteristics, when the absolute value of the detection value of the winding current is less than the current threshold. 
However, Senga teaches wherein the control circuit updates a learning value of a duty error characteristics, when an absolute value of the detection value of the winding current is greater than or equal to a preliminarily set current threshold ([0141]- [0143] the updating of a pulse current for driving being stored as a table in the EP-ROM. The pulse current is calculated using the designated peak power set value. “Note: pulse current can be calculated based on the designated set value and the EP-ROM can be programmed accordingly”. Then the duty which corresponds to this pulse current becomes the duty which is used in an arithmetic operation. Senga mentions a re-writable-type disk is taken into account.), and
 does not update the learning value of the duty error characteristics, when the absolute value of the detection value of the winding current is less than the current threshold ([0141]- [0143].
Given the teaching of Senga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the computation circuit of Suzuki with the updating of the learning value of the duty error with respect to the detection value of the winding current in order to provide accurate values to the command values.

Regarding claim 7, Suzuki doesn’t explicitly teach:
wherein about each phase, when the absolute value of the detection value of the winding current is greater than or equal to the current threshold, the control circuit calculates the on-duty error corresponding to the detection value of the winding current by referring to the duty error characteristics; and
 about each phase, when the absolute value of the detection value of the winding current is less than the current threshold, the control circuit calculates a correction coefficient corresponding to the detection value of the winding current, by referring to a correction coefficient characteristics in which a relationship between the winding current and the correction coefficient is preliminarily set, calculates the on-duty error corresponding to the detection value of the winding current, by referring to the duty error characteristics, and calculates the final on- duty error by multiplying the correction coefficient to the on-duty error.  
However, Senga teaches when the absolute value of the detection value of the winding current is greater than or equal to the current threshold, the control circuit calculates the on-duty error corresponding to the detection value of the winding current by referring to the duty error characteristics; and
when the absolute value of the detection value of the winding current is less than the current threshold, the control circuit calculates a correction coefficient (Fig. 6 shows a linear graph with coefficients varying to approximate the current graph) corresponding to the detection value of the winding current, ([0141]- [0143] the updating of a pulse current for driving being stored as a table in the EP-ROM. The pulse current is calculated using the designated peak power set value. “Note: pulse current can be calculated based on the designated set value and the EP-ROM can be programmed accordingly”. Then the duty which corresponds to this pulse current becomes the duty which is used in an arithmetic operation. Senga mentions a re-writable-type disk is taken into account.) by referring to a correction coefficient characteristics in which a relationship between the winding current and the correction coefficient is preliminarily set ([0141]-[0143]: there’s a preliminary set value), calculates the on-duty error corresponding to the detection value of the winding current, by referring to the duty error characteristics (there’s a calculation using the designated set value, therefore current is being compared with the designated set value), and calculates the final on- duty error by multiplying the correction coefficient to the on-duty error (Fig. 8 shows steps where there’s multiplication with coefficient K).  
Given the teaching of Senga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the computation circuit of Suzuki with the calculating of the error in order to provide accurate values to the command values.

Regarding claim 9, Suzuki doesn’t explicitly teach:
wherein the control circuit updates a learning value of the duty error characteristics, when the command on-duty is within a preliminarily set learning permission range, and 
does not update the learning value of the duty error characteristics, when the command on-duty is outside the learning permission range.
However, Senga teaches wherein the control circuit updates a learning value of the duty error characteristics, when the command on-duty is within a preliminarily set learning permission range ([0141]- [0143] the updating of a pulse current for driving being stored as a table in the EP-ROM. The pulse current is calculated using the designated peak power set value. “Note: pulse current can be calculated based on the designated set value and the EP-ROM can be programmed accordingly”. Then the duty which corresponds to this pulse current becomes the duty which is used in an arithmetic operation. Senga mentions a re-writable-type disk is taken into account.), and 
does not update the learning value of the duty error characteristics, when the command on-duty is outside the learning permission range ([0141]- [0143]).
Given the teaching of Senga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the computation circuit of Suzuki with the updating of the learning value of the duty error with respect to the detection value of the winding current in order to provide accurate values to the command values.  

Regarding claim 15, Suzuki doesn’t explicitly teach:
wherein the control circuit updates an intercept and an inclination as the coefficients of the linear function using a recursive least-squares method, based on the detection value of the winding current and the on-duty error.
However, Senga teaches:
wherein the control circuit updates ([0141]- [0143] the updating of a pulse current for driving being stored as a table in the EP-ROM) an intercept and an inclination as the coefficients of the linear function (Fig. 6A shows a linear function for approximating the values, linear function y=ax +b, has intercept b when x=0 and has inclination a), based on the detection value of the winding current and the on-duty error (Fig. 6A and para 0097 states error which duty characteristic is shown in Fig. 6A AND Figs. 3-5 with para 0094 show output current varying; Fig. 6A shows the linear function where the values change coefficient; Fig. 16 and [0136] mentions coefficient varying).
Senga doesn’t explicitly teach using a recursive least-squares method. But it would have been obvious to a person having ordinary skill in the art to incorporate this algorithm in the computation device of Senga.
Given the teaching of Senga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the control circuit of Suzuki with intercept and inclination as the coefficients of linear function with recursive least square method in order to recursively find the coefficient and in order to calculate the error characteristic with respect to the current varying. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana, can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

11/3/2022
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846